Case 2:19-cv-00843-JES-NPM Document 14 Filed 11/27/19 Page 1 of 11 PageID 83



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

PRO MUSIC RIGHTS, LLC and SOSA
ENTERTAINMENT LLC,

               Plaintiffs,

v.                                                         Case No: 2:19-cv-843-FtM-29NPM

SPOTIFY AB, SPOTIFY USA, INC.,
SPOTIFY LIMITED and SPOTIFY
TECHNOLOGY S.A.,

            Defendants.
___________________________________

                                     RELATED CASE ORDER
                                    AND TRACK TWO NOTICE

       It is ORDERED that, no later than FOURTEEN (14) DAYS from the date of this Related

Case Order and Track Two Notice, counsel and any pro se party shall comply with Local Rule

1.04(d), and shall file and serve a certification as to whether the instant action should be designated

as a similar or successive case pursuant to Local Rule 1.04(a) or (b). The parties shall complete

the attached form titled, "Notice of Pendency of Other Actions."

       It is FURTHER ORDERED that, in accordance with Local Rule 3.05, this action is

designated a Track Two case. All parties must comply with the requirements set in Local Rule

3.05 for Track Two cases, with one exception. As of December 1, 2015, the Court's time to issue

the case management and scheduling order has been reduced to the earlier of 90 days after any

defendant has been served, or 60 days after any defendant has appeared. See Fed. R. Civ. P.

16(b)(2); M.D. Fla. R. 1.01(b). Accordingly, to ensure compliance with Rule 16(b)(2), as revised,

counsel and any unrepresented party shall meet within THIRTY (30) DAYS after service of the

complaint upon any defendant, or the first appearance of any defendant, to prepare a Case
Case 2:19-cv-00843-JES-NPM Document 14 Filed 11/27/19 Page 2 of 11 PageID 84



Management Report. The parties shall file the Case Management Report, using the attached form,

within FOURTEEN (14) DAYS after the meeting. Except as authorized by Rule 26(d) of the

Federal Rules of Civil Procedure, no party may seek discovery from any source before the case

management meeting, unless otherwise ordered by the Court. See Fed. R. Civ. P. 26 (d); M.D.

Fla. R. 3.05(c)(2)(B).

       It is FURTHER ORDERED that Plaintiff (or Defendant in a removal case) is responsible

for serving a copy of this notice and order with attachments upon each party no later than fourteen

(14) days after appearance of the party.

November 27, 2019



          JOHN E. STEELE
             John E. Steele
Senior United States District Court Judge


Attachments:       Notice of Pendency of Other Actions [mandatory form]
                   Case Management Report [mandatory form]

Copies: All Parties of Record

Note: The Local Rules, a Consent to Magistrate form, and other important information
can be found on the Court’s website at http://www.flmd.uscourts.gov .




                                               -2-
Case 2:19-cv-00843-JES-NPM Document 14 Filed 11/27/19 Page 3 of 11 PageID 85



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

PRO MUSIC RIGHTS, LLC and SOSA
ENTERTAINMENT LLC,

                Plaintiffs,

v.                                                         Case No: 2:19-cv-843-FtM-29NPM

SPOTIFY AB, SPOTIFY USA, INC.,
SPOTIFY LIMITED and SPOTIFY
TECHNOLOGY S.A.,

            Defendants.
___________________________________

                          NOTICE OF PENDENCY OF OTHER ACTIONS
         In accordance with Local Rule 1.04(d), I certify that the instant action:

          IS            related to pending or closed civil or criminal case(s) previously filed in the
                        Court, or any other Federal or State court, or administrative agency as
                        indicated below:




          IS NOT        related to any pending or closed civil or criminal case filed with this Court,
                        or any other Federal or State court, or administrative agency.

     I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than FOURTEEN (14) DAYS after appearance of the party.

Dated:



     [Counsel of Record or Pro Se Party]                   [Counsel of Record or Pro Se Party]
         [Address and Telephone]                               [Address and Telephone]




                                                 -3-
Case 2:19-cv-00843-JES-NPM Document 14 Filed 11/27/19 Page 4 of 11 PageID 86



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

PRO MUSIC RIGHTS, LLC and SOSA
ENTERTAINMENT LLC,

               Plaintiffs,

v.                                                        Case No: 2:19-cv-843-FtM-29NPM

SPOTIFY AB, SPOTIFY USA, INC.,
SPOTIFY LIMITED and SPOTIFY
TECHNOLOGY S.A.,

            Defendants.
___________________________________/

                                 CASE MANAGEMENT REPORT
       The parties have agreed on the following dates and discovery plan pursuant to Fed. R. Civ.

P. 26(f) and M.D. Fla. R.3.05(c):

                      DEADLINE OR EVENT                                   AGREED DATE
 Mandatory Initial Disclosures (pursuant to Fed. R. Civ. P. 26(a)(1) as
 amended effective December 1, 2000)
 [Court recommends 30 days after CMR meeting]
 Certificate of Interested Persons and Corporate Disclosure
 Statement
 [each party who has not previously filed must file immediately]
 Motions to Add Parties or to Amend Pleadings
 [Court recommends 1 - 2 months after CMR meeting]
 Disclosure of Expert Reports                           Plaintiff:
                                                      Defendant:
 [Court recommends last exchange 6 months before trial and 1 – 2
 months before discovery deadline to allow expert depositions]
 Discovery Deadline
 [Court recommends 5 months before trial to allow time for
 dispositive motions to be filed and decided; all discovery must be
 commenced in time to be completed before this date]
 Dispositive Motions, Daubert, and Markman Motions
 [Court requires 4 months or more before trial term begins]




                                                -4-
Case 2:19-cv-00843-JES-NPM Document 14 Filed 11/27/19 Page 5 of 11 PageID 87




                     DEADLINE OR EVENT                                       AGREED DATE
 Meeting In Person to Prepare Joint Final Pretrial Statement
 [(14) days before Joint Final Pretrial Statement]
 Joint Final Pretrial Statement (Including a Single Set of Jointly-
         Proposed Jury Instructions and Verdict Form [a Word
         or WordPerfect version may be e-mailed to the
         Chambers mailbox] Voir Dire Questions, Witness Lists,
         Exhibit Lists with Objections on Approved Form)
 [Court recommends 3 weeks before Final Pretrial Conference and
 no later than 7 days before the Final Pretrial Conference]
 All Other Motions Including Motions In Limine, Trial Briefs
 [Court recommends 3 weeks before Final Pretrial Conference]
 Final Pretrial Conference
 [Court will set a date that is approximately 3 weeks before trial]
 Trial Term Begins
 [Local Rule 3.05 (c)(2)(E) sets goal of trial within 1 year of filing
 complaint in most Track Two cases, and within 2 years in all Track
 Two cases; trial term must not be less than 4 months after
 dispositive motions deadline (unless filing of such motions is
 waived); district judge trial terms begin on the first business day of
 the first full week of each month; trials before magistrate judges
 will be set on a date certain after consultation with the parties]
 Estimated Length of Trial [trial days]
 Jury / Non-Jury
 Mediation                                                 Deadline:
                                                           Mediator:
                                                           Address:

                                                         Telephone:

 [Absent arbitration, mediation is mandatory; Court recommends
 either 2 – 3 months after CMR meeting, or just after discovery
 deadline]
 All Parties Consent to Proceed Before Magistrate Judge                   Yes             No


                                                                          Likely to Agree in
                                                                          Future




                                                -5-
   Case 2:19-cv-00843-JES-NPM Document 14 Filed 11/27/19 Page 6 of 11 PageID 88



  I.          Meeting of Parties in Person

              Lead counsel must in person and not by telephone absent an order permitting otherwise

       Counsel will meet in the Middle District of Florida, unless counsel agree on a different location.

       Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A)1 a meeting was held in person on

                             (date) at                  (time) at               (place) and was attended by:

                           Name                                          Counsel for (if applicable)




 II.          Preliminary Pretrial Conference

              Local Rule 3.05(c)(30)(B) provides that preliminary pretrial conferences are mandatory

       in Track Three cases.

              Track Two cases:           Parties (check one) [_____] request       [_____] do not request a

       preliminary pretrial conference before entry of a Case Management and Scheduling Order in this

       Track Two case. Unresolved issues to be addressed at such a conference include:




III.          Pre-Discovery Initial Disclosures of Core Information

              Fed. R. Civ. P. 26(a)(1)(C) – (D) Disclosures




              1
                  A copy of the Local Rules may be viewed at http://www.flmd.uscourts.gov




                                                          -6-
  Case 2:19-cv-00843-JES-NPM Document 14 Filed 11/27/19 Page 7 of 11 PageID 89



         Fed. R. Civ. P. 26, as amended, provides that these disclosures are mandatory in Track

  Two and Track Three cases, except as stipulated by the parties or otherwise ordered by the court

  (the amendment(s) to Rule 26 supersede(s) M.D. Fla. Rule 3.05, to the extent that Rule 3.05 opts

  out of the mandatory discovery requirements):

         The parties _____ have exchanged _____ agree to exchange (check one)

         information described in Fed. R. Civ. P. 26(a)(1)(C) – (D)

         _____ on _____ by       (check one)            ________________ (date).

         Below is a description of information disclosed or scheduled for disclosure.

IV.      Agreed Discovery Plan for Plaintiffs and Defendants

         A.      Certificate of Interested Persons and Corporate Disclosure Statement –

          This Court has previously ordered each party, governmental party, intervenor, non-party
  movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and Corporate
  Disclosure Statement using a mandatory form. No party may seek discovery from any source
  before filing and serving a Certificate of Interested Persons and Corporate Disclosure Statement.
  A motion, memorandum, response, or other paper — including emergency motion — is
  subject to being denied or stricken unless the filing party has previously filed and served its
  Certificate of Interested Persons and Corporate Disclosure Statement. Any party who has not
  already filed and served the required certificate is required to do so immediately.

          Every party that has appeared in this action to date has filed and served a Certificate of
  Interested Persons and Corporate Disclosure Statement, which remains current:

                   Yes

                   No                   Amended Certificate will be filed by __________________
                                        (party) on or before ____________________ (date).

         B.      Discovery Not Filed –

          The parties shall not file discovery materials with the Clerk except as provided in Local
  Rule 3.03. The Court encourages the exchange of discovery requests electronically. See M.D.
  Fla. R. 3.03 (e). The parties further agree as follows:

         C.      Limits on Discovery –

          Absent leave of Court, the parties may take no more than ten depositions per side (not per
  party). Fed. R. Civ. P. 30(a)(2)(A); Fed. R. Civ. P. 31(a)(2)(A). Absent leave of Court, the




                                                  -7-
Case 2:19-cv-00843-JES-NPM Document 14 Filed 11/27/19 Page 8 of 11 PageID 90



parties may serve no more than twenty-five interrogatories, including sub-parts. Fed. R .Civ. P.
33(a). The parties may agree by stipulation on other limits on discovery. The Court will
consider the parties’ agreed dates, deadlines, and other limits in entering the scheduling order.
Fed. R. Civ .P. 29. In addition to the deadlines in the above table, the parties have agreed to
further limit discovery as follows:

               1.    Depositions
               2.    Interrogatories
               3.    Document Requests
               4.    Requests to Admit
               5.    Supplementation of Discovery
       D.      Discovery Deadline –

        Each party shall timely serve discovery requests so that the rules allow for a response
prior to the discovery deadline. The Court may deny as untimely all motions to compel filed
after the discovery deadline. In addition, the parties agree as follows:




       E.      Disclosure of Expert Testimony –

        On or before the dates set forth in the above table for the disclosure of expert reports, the
parties agree to fully comply with Fed. R. Civ. P. 26(a)(2) and 26(e). Expert testimony on direct
examination at trial will be limited to the opinions, basis, reasons, data, and other information
disclosed in the written expert report disclosed pursuant to this order. Failure to disclose such
information may result in the exclusion of all or part of the testimony of the expert witness. The
parties agree on the following additional matters pertaining to the disclosure of expert testimony:

       F.      Confidentiality Agreements –

       Whether documents filed in a case may be filed under seal is a separate issue from
whether the parties may agree that produced documents are confidential. The Court is a public
forum, and disfavors motions to file under seal. The Court will permit the parties to file
documents under seal only upon a finding of extraordinary circumstances and particularized
need. See Brown v. Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v.
American Motors Corp., 759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document
under seal must file a motion to file under seal requesting such Court action, together with a
memorandum of law in support. (See M.D. Fla. R. 1.09). The motion, whether granted or
denied, will remain in the public record.

       The parties may reach their own agreement regarding the designation of materials as
“confidential.” There is no need for the Court to endorse the confidentiality agreement. The
Court discourages unnecessary stipulated motions for a protective order. The Court will enforce
appropriate stipulated and signed confidentiality agreements. See M.D. Fla. R. 4.15. Each
confidentiality agreement or order shall provide, or shall be deemed to provide, that “no party




                                                -8-
 Case 2:19-cv-00843-JES-NPM Document 14 Filed 11/27/19 Page 9 of 11 PageID 91



 shall file a document under seal without first having obtained an order granting leave to file
 under seal on a showing of particularized need.” With respect to confidentiality agreements, the
 parties agree as follows:




          G.     Electronically Stored Information and Claims of Privilege –

          Pursuant to Fed. R. Civ. P. 16, the parties have made the following agreements regarding

 the disclosure and discovery of electronically stored information as well as the assertion of claims

 of privilege or protection of trial preparation materials after production:




          H.     Other Matters Regarding Discovery –




V.        Settlement and Alternative Dispute Resolution.

          A.     Settlement –

                 The parties agree that settlement is

 _____ likely _____ unlikely            (check one)

                 The parties request a settlement conference before a United States Magistrate

 Judge.

 _____ yes _____ no              _____ likely to request in future

          B.     Arbitration –

                 Local Rule 8.02(a) defines those civil cases that will be referred to arbitration

 automatically. Does this case fall within the scope of Local Rule 8.02(a)?

 _____ yes _____ no



                                                  -9-
Case 2:19-cv-00843-JES-NPM Document 14 Filed 11/27/19 Page 10 of 11 PageID 92



                For cases not falling within the scope of Local Rule 8.02(a), the parties consent to

arbitration pursuant to Local Rules 8.02(a)(3) and 8.05(b):

_____ yes _____ no             _____ likely to agree in future

_____ Binding                  _______ Non-Binding

                In any civil case subject to arbitration, the Court may substitute mediation for

arbitration upon a determination that the case is susceptible to resolution through mediation. Local

Rule 8.02(b). The parties agree that this case is susceptible to resolution through mediation, and

therefore jointly request mediation in place of arbitration:

_____ yes _____ no             _____ likely to agree in future

       C.       Mediation –

                Absent arbitration or a Court order to the contrary, the parties in every case will

participate in Court-annexed mediation as detailed in Chapter Nine of the Court’s Local Rules.

The parties have agreed on a mediator from the Court’s approved list of mediators as set forth in

the table above, and have agreed to the date stated in the table above as the last date for mediation.

The list of mediators is available from the Clerk, and is posted on the Court’s web site at

http://www.flmd.uscourts.gov.

       D.       Other Alternative Dispute Resolution –

                The parties intend to pursue the following other methods of alternative dispute

resolution:



Date: ________________________




                                                - 10 -
Case 2:19-cv-00843-JES-NPM Document 14 Filed 11/27/19 Page 11 of 11 PageID 93



Signature of Counsel (with information required by Local Rule 1.05(d)) and Signature of
Unrepresented Parties.




                                             - 11 -
